          Case 1:19-cv-11243-JMF Document 57 Filed 09/03/20 Page 1 of 1


                                                      New Jersey 151 Bodman Place, Suite 200, Red Bank, NJ 07701
                                                      Telephone: 732.530.4646 Telefax: 732.530.9536


                                                      New York 75 South Broadway – 4th Floor, White Plains, NY 10601
                                                      Telephone: 914.997.1100 Telefax: 914.997.1101

                                                       August 31, 2020

                                   Application GRANTED. This case is dismissed with prejudice for the
                                   reasons stated herein and in accordance with the Court's July 21, 2020
Via ECF                            Opinion and Order. ECF No. 52. The Clerk of Court is directed to
                                   enter judgment in favor of Defendants, close this case, and mail a copy
Hon. Jesse M. Furman, U.S.D.J.     of this endorsed letter to Plaintiff. SO ORDERED.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007                                                            September 3, 2020

      Re:     Ebomwonyi v. Sea Shipping Line and Maersk Lines
              U.S.D.C. S.D.N.Y. Case No. 19-cv-11243 (JMF)


Hon. Judge Furman:

      We represent A.S.A. Management Corp. d/b/a Sea Shipping Line (“SSL”) in the
above referenced matter.

        On July 21, 2020, this Court entered an Order dismissing all of plaintiff’s claims
against defendants Maersk Lines and SSL, but granting leave to plaintiff Ebomwonyi to
“file any Second Amended Complaint addressing his beach-of-contract claim within
thirty days of the date of this Opinion and Order.” Thus, plaintiff Ebomwonyi had
through and including August 20, 2020 to file a Second Amended Complaint. That date
has passed and plaintiff Ebomwonyi has failed to file a Second Amended Complaint in
this action.

      The Court’s July 21, 2020 Order went on to state, “[s]hould Ebomwonyi fail to file
a Second Amended Complaint by that date, the Court will dismiss the breach-of-
contract claim for failure to state a claim.”

      Accordingly we respectfully request that the plaintiff’s breach-of-contract claim be
dismissed and that this case be closed.

                                                        Respectfully submitted,

                                                                  /s/

                                                        John Greco


cc:   Mr. Omoruyi Ebomwonyi 1007 Laurel Oak Trail, Pflugerville, TX 78660
      Mr. Owolabi Olowookere 9916 Deer Chase Trail, Austin, TX 78747
                                                                                              www.bvgklaw.com
